08-2829-cv
          Nuraldin v. Colucci



 1                                   UNITED STATES COURT OF APPEALS
 2                                       FOR THE SECOND CIRCUIT
 3
 4                                                SUMMARY ORDER
 5
 6
 7   RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
 8   FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
 9   PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
10   FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
11   (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF
12   IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.
13
14
15               At a stated term of the United States Court of Appeals for the Second Circuit,
16        held at the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in
17        the City of New York, on the 22nd day of April, two thousand ten.
18
19        PRESENT:
20                    AMALYA L. KEARSE,
21                    ROBERT D. SACK,
22                    DEBRA ANN LIVINGSTON,
23                                Circuit Judges.
24        ______________________________________________________
25
26        Yusuf J. Nuraldin, Founder and President of “KALEIDOSCOPE”
27        (“Zebra Team”) on behalf of himself and all other similarly situated
28        Zebra Team member(s)/Associates (1st Amendment Association Rights,
29        with) Anthony Farella Sr., Police Officer & part-time centro employee;
30        Mrs. Felicia A. Townsend,
31
32                              Plaintiff-Appellant,
33
34                              v.                                          08-2829-cv
35
36        Robert Colucci Jr., Chairman, Board of Directors, CENTRO, Brian M. Schult, Vice
37        Chairman, Board of Directors, CENTRO, Warren Frank, Former CEO, CENTRO, Joe
38        Calabrese, Former CEO, CENTRO, Frank Kobliski, Former CEO, CENTRO, John
39        Renock, Senior VP of Operations, CENTRO, Joe Degray, VP of Operations, CENTRO,
40        Steve Share, VP of Finance, CENTRO, Richard Lee, VP of Human Resources,
41        CENTRO, Gary Nordheim, Employee Relations Manager, CENTRO, Jackie Musengo,
42        Benefits Manager, CENTRO, Audrey Tucker, Light Duty Coordinator, CENTRO, Leo
43        Williams, Loead Outside Supervisor, CENTRO, Dave Mix, Supervisor, CENTRO,
44        Duke Bailey, Supervisor, CENTRO, Angela Gholston, Supervisor, CENTRO, Darryl
45        Vanderpool, Outside Supervisor, CENTRO, Elizabeth Unislawski, Personal Secretary of
46        Senior VP John Renock, CENTRO, Patty Dishaw, Manager Service Development,
 1   CENTRO, Joe Sperato, Dispatch Supervisor, CENTRO, Craig Williams, Former Dir.
 2   of Human Resources, CENTRO, Tom Shallcross, Former Manager of all CENTRO
 3   supervisors, Mike Jablinski, Former Employee Relations Manager, CENTRO, Carl
 4   Baker, Former Employee Relations Manager, CENTRO, Scott Vanderpool, Former
 5   Manager Supervisor, CENTRO, Waverly Faison, Security, CENTRO, Shawn
 6   McManus, Bus Operator, CENTRO, Robert C. Sprague Jr., Former Chief Admin.
 7   Officer, CENTRO, Kathy Fuller, Supervisor of Regional Transportation Center,
 8   CENTRO, Warren Woodruff, Manager RTC, CENTRO, Angelic Mason, Supervisor,
 9   CENTRO, Dave Kriesal, Former Supervisor, CENTRO, Lon Large, Dispatch
10   Supervisor, CENTRO, Ed Muellar, Former Union VP, Frank Miller, Ferrara, Fiorenza,
11   Larrison, Barrett & Reitz, P.C., CENTRO`s Law Firm, Craig M. Atlas, Ferrara, Fiorenza,
12   Larrison, Barrett & Reitz, P.C., CENTRO`s Law Firm, Ferrara, Fiorenza, Larrison,
13   Barrett & Reitz, P., CENTRO`s Law Firm, Miles Lawlor, Ferrara, Fiorenza, Larrison,
14   Barrett & Reitz, P.C., CENTRO`s Law Firm, Amalgamated Tranit Union, International
15   and/or Local 580 , Warren George, International Union President, Joseph Welch,
16   International VP, Chuck Watson, Business Agent, Secretary Treasurer, John Campbell,
17   Former Union Pres., Dorothy Hunter, Former Union VP, Pres., Mary Neguent, Former
18   Union Sec., Al Parker, Former Union VP, Bill Montroy, Union Rep., Homer Davis,
19   Former Trial Committee Investigator, Bonnie Krell, Union Member, Bob Fairchild,
20   Union Member, Mike Conway, Union Member, Mary Jane Tortorici, Former Union
21   Board Member, Perry Tarquino, Retired Member, Elliott Rouse, Retired Union
22   Member, Carlton Derby, Union Member, Tyrone Burke, Former CENTRO Supervisor,
23   now Union, Scott Hamilton, Union Board Member, Kenneth Orr, Former Union Trial
24   Committee, Dana McMahon, Union Trial Committee, Bill Miner, Union Trial
25   Committee, Jeff Keller, Union Trial Committee, Frank Chapman, VP, John Ziemba,
26   former Union Board Member, Stephanie A. Miner, Blitman & King, Union Local 580`s
27   Lawyers, N.Y. State Workers Compensation Board, Karl A. Henry, NY State Workers
28   Compensation Board, Scott C. Firestone, NY State Workers Compensation Board, Carol
29   G. McManus, NY State Workers Compensation Board, Judge Boher, WCB State
30   Employee, Vanessa E. Jackson, Court Stenographer, Michele Zajac, WCB Admin,
31   Michael J. O`Brien, WCB Attorney, Attorney Woods, CENTRO`s WCB Lawyer,
32   Attorney Richmond, CENTRO`s WCB Lawyer, PERMA, CENTRO`s WCB Insurance
33   Carrier, Jane Mokay, Agent PERMA, RMSCO, CENTRO`S Disability No-Fault
34   Insurance Carrier, Jane Miles, Agent RMSCO, N.Y. State Unemploytment Insurance
35   Board, Jane Doe-Chairperson NYS, Unemployment Insurance Board, Chairperson NY
36   State Unemployment Insurance Board, John Doe-Intake Specialist NYS Unempoyment
37   Insura, Don Livingston, Case Manager Specialist, NY State Unemployment Insurance
38   Board, Zurich American Insurance Company, John Doe- Chairperson NYS
39   Unemplyment Insurance, Chairperson, NY State Unemployment Insurance Board, Jane
40   Doe- RMSCO, CEO, RMSCO, John Doe- RMSCO, CEO, RMSCO, Jane Doe-
41   PERMA, CEO, PERMA, John Doe- PERMA, CEO, PERMA, Jane Doe- Zurich
42   American Insurance Company, CEO, John Doe- Zurich American Insurance Company,
43   CEO, Adolfo S. Hernandez, Claims Examiner, Central New York Transportation
44   Authority, CENTRO Board of Directors, H.J. Hubert, Treasurer, G. Joseph Chalifoux,
45   Member, Nicholas F. Laino, Member, Vincent A. O`Neil, Member, Darlene D.
46   Lattimore, Secretary, Deraux L. Branch, Member, Mary Davis, Advisor, State of New
47   York Unified Court System, Onondaga Supreme Court, Onondaga County Court, Mary

                                                2
 1   Thomason, Deborah Stoltz, Mary Lou Crowley, William R. Roy, Honorable Justice,
 2   Matthew E. Bergerton, Attorney, Satter & Andrews, LLP, Ellie Ruston, Former Outside
 3   Supervisor,
 4
 5               Defendants-Appellees.
 6   ______________________________________________________
 7
 8   FOR APPELLANT:                 Yusuf J. Nuraldin, pro se, Liverpool, New York.
 9
10   FOR APPELLEES:                 Miles G. Lawlor; Ferrara, Fiorenza, Larrison, Barrett & Reitz;
11                                  East Syracuse, New York, for Defendants-Appellees
12                                  Frank Kobliski, John Renock, Joseph DeGray, Steven Share,
13                                  and Richard Lee.
14
15          Appeal from the May 22, 2008 post-judgment order of the United States District

16   Court for the Northern District of New York (Hurd, J.).

17          UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED,

18   AND DECREED that the order of the district court be AFFIRMED.

19          Appellant Yusuf J. Nuraldin, pro se, appeals from the district court’s May 22, 2008

20   post-judgment order denying his motion “to amend or make additional findings” and “for

21   reconsideration of judgment and modification or clarification of” the district court’s

22   February 15, 2008 order dismissing his civil rights complaint. We assume the parties’

23   familiarity with the underlying facts, procedural history of the case, and issues on appeal.

24   Upon due consideration of the district court record and the parties’ submissions, we find no

25   abuse of discretion in the district court’s decision. See Sequa Corp. v. GBJ Corp., 156 F.3d

26   136, 143 (2d Cir. 1998); Transaero, Inc. v. La Fuerza Aerea Boliviana, 162 F.3d 724, 729

27   (2d Cir. 1998).

28           For the foregoing reasons, the order of the district court is hereby AFFIRMED.
29
30                                                  FOR THE COURT:
31                                                  Catherine O’Hagan Wolfe, Clerk

32



                                                     3